SARTAIN, Judge.
This is an appeal by the State from a judgment in favor of plaintiff, Robert Matthews, for $6.40, representing the value of sixteen packages of cigarettes.
We find that the trial judge erred as a matter of law in imposing liability on the State without a showing that the loss was the result of specific acts of sub-standard conduct on the part of an agent or employee of the State. The State’s liability is vicarious and such a showing is essential. Little v. Caterpillar Tractor Company, 169 So.2d 654 (La.App. 1st Cir. 1964); Moreau v. Landry, 305 So.2d 671 (La.App. 1st Cir. 1974); C.C. Art. 2320.
In the interest of time and economy, the trial judge declined to subpoena some eight witnesses requested by the plaintiff. Presumably, plaintiff intended to establish a connexite between the loss complained of and negligent conduct of a state employee. The matter is remanded for this purpose.
In all other respects, the judgment of the trial court is affirmed.
All such costs as relate to this appeal and are permitted by law are assessed against the State. All other costs are to await a final determination on the merits.
REVERSED IN PART, AFFIRMED IN PART, AND REMANDED.